Title: From George Washington to Nathaniel Wade, 26 September 1780
From: Washington, George
To: Wade, Nathaniel


                        

                            
                            Sir,
                            Head Quarters 26 Sept 1780
                        
                        Under the present situation of affairs I think it necessary that the respective works at West Point—and its
                            dependences be supplied with provisions and water. You will therefore be pleased to have a proper quantity distributed to
                            each of them, without any loss of time. I am, Sir, Your most obedt Servt
                        
                            Go: Washington
                        
                    